Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Anthony C. Murabito on 10 February 2021 to amend the claims as following:

In the claims:
15-20. (Canceled)

21. (Currently Amended) A method of vehicle parking management using a low profile surface mounted wireless parking sensor device, the method comprising:
	attaching a low profile surface mounted wireless parking device, that supports the weight of a motor vehicle without damage to electronic components within, to a parking location;
	sensing the presence of a motor vehicle using the electronic components for motor vehicle sensing within the low profile surface mounted wireless parking device; and
	wirelessly communicating the sensed information with other devices to enable vehicle parking management,
: 
a first central pillar protruding through an electronic circuit board, wherein the first central pillar is hollow, connects casing components of the low profile surface mounted wireless parking device, and supports a vehicle load ; and
a second central pillar that is received by the first central pillar to distribute the vehicle load across a base component of the low profile surface mounted wireless parking device, and 
wherein the electronic circuit board comprises electronic components for motor vehicle sensing and wireless communication to other devices. 

23. (Currently Amended) The method of claim 21, wherein the casing components are coupled to the base component using a plurality of metal screws 

Reasons for Allowance
3.	Claims 1-3, 5-14 and 21-23 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art of record does not teach either alone or in combination in claim 1: “a first central pillar protruding through the center of the electronic circuit board, wherein the first central pillar is hollow and connects casing components and supports a vehicle load; a second central pillar that is received by the first central pillar to 
In claim 21: “a first central pillar protruding through an electronic circuit board, wherein the first central pillar is hollow, connects casing components of the low profile surface mounted wireless parking device, and supports a vehicle load; and a second central pillar that is received by the first central pillar to distribute the vehicle load across a base component of the low profile surface mounted wireless parking device” in combination with the remaining elements of the claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689